Exhibit 99.1 VILLAGE SUPER MARKET, INC. EXECUTIVE OFFICES 733 Mountain Avenue Springfield, New Jersey 07081 VILLAGE SUPER MARKET, INC. DECLARES QUARTERLY DIVIDEND Contact: Kevin Begley, CFO (973) 467-2200, Ext. 220 Kevin.Begley@wakefern.com Springfield, New Jersey – March 15, 2013 - The Board of Directors of Village Super Market, Inc. (NSD-VLGEA) declared quarterly cash dividends of $ .25 per Class A common share and $.1625 per Class B common share. The dividends will be payable on April 25, 2013 to shareholders of record at the close of business on April 2, 2013. Village Super Market operates a chain of 29 supermarkets under the ShopRite name in New Jersey, Maryland and eastern Pennsylvania.
